Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 and 14-20, which are directed to an invention non-elected without traverse.  Accordingly, claims 11 and 14-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele Fil on 22 June 2022.
The application has been amended as follows: 

1. (currently amended) A support housing for use in distributing fuel in a gas turbine engine, the support housing comprising: 
a main body defining an inlet aperture, a plurality of outlet apertures, and a substantially planar mounting surface; 
a first fuel channel having a wall that defines a first flow space; and 
a support member extending across the first flow space and having a long axis, the long axis of the support member being oriented at an oblique angle with respect to the mounting surface, 
wherein the wall of the first fuel channel is oval and defines a long axis, the long axis of the wall for the first fuel channel [[that]] is substantially parallel to the mounting surface[[.]], and the wall encloses the first flow space to prevent air from entering the first flow space.
5. (currently amended) The support housing of claim [[4]]1, wherein the first fuel channel is annular.
11. (canceled)
14-20. (canceled)
21. (currently amended) A support housing for use in distributing fuel in a gas turbine engine, the support housing comprising: 
a base portion defining an inlet aperture and a substantially planar mounting surface; 
a boss portion extending from the base portion and defining a plurality of outlet apertures; 
a first fuel channel having a first wall that defines a first flow space; 
a second fuel channel having a second wall that defines a second flow space, the first flow space and the second flow space being annular spaces that are spaced apart from one another; 
a first plurality of support members extending across the first flow space and having a long axis, the long axis of the first plurality of support members are oriented at an oblique angle with respect to the mounting surface; and 
a second plurality of support members extending across the second flow space and having a long axis, the long axis of the second plurality of support members are oriented at an oblique angle with respect to the mounting surface, 
wherein the first wall is oval and defines a long axis, the long axis of the first wall [[that]] is parallel to the planar mounting surface[[.]], and the first wall encloses the first flow space to prevent air from entering the first flow space.
24. (currently amended) The support housing of claim [[23]]21, wherein the first wall includes a first end wall and a second end wall and wherein the first end wall and the second end wall are separated by a distance greater than a critical distance.

Allowable Subject Matter
Claims 1, 3, 5, 7-9, 21-22, 24 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 21, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a support housing comprising, among other features, 
a substantially planar mounting surface; 
a first fuel channel having a wall that defines a first flow space; and 
a support member extending across the first flow space and having a long axis oriented at an oblique angle with respect to the mounting surface, 
wherein the wall of the first fuel channel is oval and defines a long axis, the long axis of the wall for the first fuel channel is substantially parallel to the mounting surface, and the wall encloses the first flow space to prevent air from entering the first flow space.

ii.	Claims 3, 5, 7-9, 22, 24 and 28-30 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741